Wilbanks v. Wilbanks                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-58-CV

     CHARLOTTE WILBANKS,
                                                                                              Appellant
     v.

     EDWARD G. WILBANKS, SR.,
                                                                                              Appellee
                                                                         


From the 13th District Court
Navarro County, Texas
Trial Court # 94-03900-CV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Charlotte Wilbanks appealed from an order denying her petition for divorce from Edward
Wilbanks, Sr.  The court signed the order on November 18, 1994, making her prematurely filed
notice of appeal of June 23 effective.  See Tex. R. App. P. 41(c).  The record was due on January
17, 1995, but was not filed until March 16, 1995.  See id. 54(a).  Although her brief was due on
February 16, no appellant's brief has been filed.  See id. 74(k).  Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than thirty days have passed since Charlotte's brief was due.  We notified her of this
defect by letter on April 28.  See id. 60(a)(2), 83.  She has not responded to our letter showing
grounds for continuing the appeal, nor has she provided a reasonable explanation for failing to file
a brief.  Therefore, this appeal is dismissed for want of prosection.  See id. 74(l)(1).  
 
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed May 11, 1995
Do not publish